Case: 17-50811      Document: 00514754814         Page: 1    Date Filed: 12/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-50811                        December 10, 2018
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARCHIE JAMAR JENKINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-140-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.

PER CURIAM: *
       The attorney appointed to represent Archie Jamar Jenkins has twice
moved for leave to withdraw and has filed a brief and supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Jenkins has not filed a response. We
have reviewed counsel’s briefs and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50811   Document: 00514754814    Page: 2   Date Filed: 12/10/2018


                               No. 17-50811

nonfrivolous issue for appellate review. Accordingly, counsel’s motions for
leave to withdraw are GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2